Per Curiam:
The assignments of error from 1 to 6, inclusive, do not conform to the Buies of Court, and for this reason wiii not be considered.
The remaining assignments allege error in the charge of the court, and in the answers to points. While the case is close, upon its facts, we are unable to see error in the instructions of the learned judge upon the law. Much stress was laid upon the refusal of the defendant’s second point. It was urged that it should have been affirmed without qualification. We think the point was properly refused. If the sewer was large enough to carry off the usual flow of water, yet if it was stopped up or out of repair, the capacity of the sewer was immaterial; and *92we think there was evidence to justify the remark of the court in regard to it.
It is possible the jury may have made a mistake, but we do not find anything to convict the court of error.
Judgment affirmed.